DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 7/27/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 15-18, 20-23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Lee” WO2016190592 as cited by applicant in IDS filed 4/5/2021 in view of R1-1720693 “Open Issues on BWP” published Dec. 2017 hereinafter “3GPP” cited by applicant in IDS filed 5/27/2022.

Regarding claims 1, 15, and 25, Lee teaches a method program and network side equipment comprising:
a transceiver, a storage, a processor, and a program stored in the storage and configured to be executed by the processor; wherein the processor is configured to read the program in the storage and perform following process: 
transmitting configuration information to user equipment (UE), wherein the configuration information comprises duration of a configured grant timer (a base station configures and transmits an UL grant to a UE which starts a timer; Paragraph 163);
While Lee teaches the duration of the configured grant timer is configured independently for TTI, Lee does not disclose the grant timer is configured for BWP; however, 3GPP teaches a grant timer which is configured for BWPs; Section 2.2.7.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include the grant timer is configured for BWP as taught by 3GPP.
	One would be motivated to make the modification such that the UE can switch from active to default BWPs as necessary based on the timer; 3GPP Section 2.2.7.

Regarding claims 6, 20, and 26, Lee teaches a method program and User Equipment comprising:
a transceiver, a storage, a processor, and a program stored in the storage and configured to be executed by the processor; wherein the processor is configured to read the program in the storage and perform following process: 
receiving configuration information transmitted from the network side, wherein the configuration information comprises duration of a configured grant timer (a base station configures and transmits an UL grant to a UE which starts a timer; Paragraph 163);
performing data transmission according to the configuration information and maintaining a state of the configured grant timer (Paragraph 162 teaches a UE maintaining a timer.  Based on the timer, the UE transmits UL data; Paragraph 164);
While Lee teaches the duration of the configured grant timer is configured independently for TTI, Lee does not disclose the grant timer is configured for BWP; however, 3GPP teaches a grant timer which is configured for BWPs; Section 2.2.7.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include the grant timer is configured for BWP as taught by 3GPP.
	One would be motivated to make the modification such that the UE can switch from active to default BWPs as necessary based on the timer; 3GPP Section 2.2.7.

Regarding claims 2 and 16, Lee teaches when the reference parameters further includes TTI duration, a configured grant timer is configured independently for each TTI (UL grants are utilized for a given TTI; Paragraphs 104-105 and 163).

Regarding claims 3 and 17, Lee teaches when the reference parameter is TTI duration, if a change of TTI occurs, running a configured grant timer corresponding to TTI duration before the change or corresponding to TTI duration after the change during the change of TTI to maintain an HARQ process in the TTI duration before the change; when the configured grant scheduling information is received or retransmission is initiated in the TTI duration after the change, running a configured grant timer corresponding to the TTI duration after the change (HARQ is maintained at given TTIs if an uplink grant is indicated and the HARQ process routes the information properly; Paragraphs 103-105.  Thus one can see there is a TTI duration with respect to the grant timer such that a HARQ process is maintained as claimed).

Regarding claims 7 and 21, Lee teaches when the reference parameter further comprises TTI duration, if a change of TTI occurs, running a configured grant timer corresponding to TTI duration before the change or corresponding to TTI duration after the change during the change of TTI to maintain an HARQ process in the TTI duration before the change; when the configured grant scheduling information is received or retransmission is initiated in the TTI duration after the change, running a configured grant timer corresponding to the TTI duration after the change (HARQ is maintained at given TTIs if an uplink grant is indicated and the HARQ process routes the information properly; Paragraphs 103-105.  Thus one can see there is a TTI duration with respect to the grant timer such that a HARQ process is maintained as claimed).

Regarding claims 4, 5, and 18, Lee teaches a starting position of the timer is a starting position of a subframe where data transmission moments are located or a starting position of the timer is the current slot of data transmission (the UE uses a process that is mapped to the subframe where the UL transmission is performed on the grant/timer; Paragraphs 164-165 and 169).

Regarding claims 8 and 22, Lee teaches acquiring timer duration of a target configured grant timer according to current TTI duration when there is data to be transmitted in the HARQ process, transmitting a data packet and starting or restarting the target grant timer (When a timer is running, data becomes available to transmit and the UE uses a HARQ process to transmit the data based on the timer/UL grant; Paragraphs 163-164);
When it is determined according to the duration of the target timer that the target timer expires, terminating the HARQ process and stop[ping the target timer (The UE can stop the timer and discard the UL grant after transmitting data or when the timer expires, the UE discards the grant thus stopping the HARQ process/timer; Paragraph 165).

Regarding claims 9, 10, and 23 and, Lee teaches a starting position of the timer is a starting position of a subframe where data transmission moments are located or a starting position of the timer is the current slot of data transmission (the UE uses a process that is mapped to the subframe where the UL transmission is performed on the grant/timer; Paragraphs 164-165 and 169).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 15-18, 20-23, 25, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419